DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s arguments/amendments filed Mar. 09, 2021 have been fully considered but are moot in view of new ground(s) of rejection. 1-15, 19-21 and 31 had been canceled.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 16-18, 22-27, 29, 30, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (2009/0085681) (“Lin”) in view of Tsukizawa (2008/0036547) and Ahmed et al. (2014/0167871) (“Ahmed”).
	Regarding claim 16, Lin discloses a differential electronic circuit (Fig.1C, please refer to the whole reference for detailed) comprising a digitally tunable tuning circuit (150 in Fig.1C) connected between a first circuit node (VO1) and a second circuit node (VO2) of the differential electronic circuit (Fig.1C), wherein the digitally tunable tuning circuit comprises: a plurality of controllable circuits (101 and 102; 111 and 112; and 121 and 122), each controllable circuit comprising: a first varactor (101, 111, or 121) connected to a common node (node connected to D[0], D[1] or D[2], respectively) of the plurality of controllable circuits, and connected to a first internal node (node between C3 and 110) of the digitally tunable tuning circuit; and a second varactor (102, 112 or 122) connected to the common node (node connected to D[0], D[1] or D[2], respectively) of the plurality of controllable circuits, and connected to a second internal node (node between C4 and 110) of the digitally tunable tuning circuit; a first capacitor (C3) operatively connected between the first circuit node (VO1) and the first internal node (node between C3 and 110) of the digitally tunable tuning circuit; a second capacitor (C4) operatively connected between the second circuit node (VO2) and the second internal node (node between C4 and 110) of the digitally tunable tuning circuit; and a control circuit (circuit which provides VREF and D[0]-D[2]) configured to provide both a bias voltage (VREF) to the first and the second internal nodes of the digitally tunable tuning circuit, and to each controllable circuit, a digitally controllable tuning voltage (D[0]-D[2]), which is based on a multibit tuning word (D[2-0]), to the common 
Lin doesn’t explicitly disclose each controllable circuit comprising: a first MOS transistor having its drain and source connected to a common node of the plurality of controllable circuits, and its gate connected to a first internal node of the digitally tunable tuning circuit; and a second MOS transistor having its drain and source connected to the common node of the plurality of controllable circuits, and its gate connected to a second internal node of the digitally tunable tuning circuit; and Lin doesn’t disclose a control circuit configured to provide a variably controllable bias voltage to the first and the second internal nodes. 
Tsukizawa discloses an example of a controllable circuit (111 and 112 in Fig.1, please refer to the whole reference for detailed) comprising: a first MOS transistor (111 in Fig.1 is formed by a MOS transistor, which is shown in Fig.2A) having its drain and source connected to a common node (A) of the controllable circuit (111 and 112), and its gate connected to a first internal node (B); and a second MOS transistor (112 in Fig.1 is formed by a MOS transistor, which is shown in Fig.2A) having its drain and source 
Ahmed discloses a control circuit (170 in Fig.1) configured to provide a variably controllable bias voltage (voltage output from 170 in Fig.1, which provides VCMP and VCMN subsequently; ¶ 32 and 37) to the first (for example - node between 312 and 322) and the second internal nodes (for example - node between 311 and 321). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin with the teaching of Tsukizawa and Ahmed to use a first MOS transistor in place of the first varactor and a second MOS transistor in place of the second varactor; and provide a control circuit configured to provide a variably controllable bias voltage instead of a fixed bias voltage to the first and the second internal nodes. The suggestion/motivation would have been to use a functionally equivalent MOS transistor based varactor and use the variably controllable bias voltage to set frequency tuning ranges as supported by Ahmed’s Fig.4. 
	Regarding claim 17, Lin in view of Tsukizawa and Ahmed is used to reject claim 16 above.
	Lin discloses the control circuit comprises a voltage source configured to generate the bias voltage (VREF).
	Lin doesn’t disclose the control circuit comprises a digital-to-analog converter configured to generate the variably controllable bias voltage.
Ahmed discloses an example of a control circuit (170 in Fig.1) comprises a common mode bias (170) configured to generate the variably controllable bias voltage (voltage output from 170 in Fig.1, which provides VCMP and VCMN subsequently; ¶ 32 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin in view of Tsukizawa with the teaching of Ahmed to provide the control circuit comprises a digital-to-analog converter configured to generate the variably controllable bias voltage. The suggestion/motivation would have been to use functionally equivalent method to provide a variably controllable bias voltage as supported by Ahmed.
Regarding claim 18, Lin in view of Tsukizawa and Ahmed is used to reject claims 16 and 17 above.
	Lin discloses a first resistor (R1) connected between the first internal node (node between C3 and 110) of the digitally tunable tuning circuit (150) and an output of the voltage source (VREF); and a second resistor (R2) connected between the second internal node (node between C4 and 110) of the digitally tunable tuning circuit and the output of the voltage source.
	Lin doesn’t disclose the voltage source is the digital-to-analog converter. 
As explained in claim 16 above, since Ahmed discloses the digital-to-analog converter configured to generate a variably controllable voltage (output from DAC is a variably controllable voltage).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin in view of Tsukizawa with the teaching of Ahmed to use the digital-to-analog converter to provide the variably 
Regarding claim 22, Lin in view of Tsukizawa and Ahmed is used to reject claim 16 above.
	Lin discloses a plurality of digitally tunable tuning circuits (150-1 and 150-2 in Fig.1E) connected in parallel.
Regarding claim 23, Lin in view of Tsukizawa and Ahmed is used to reject claim 16 above.
	Lin discloses the differential electronic circuit is an oscillator circuit (Fig.1C).
Regarding claim 24, Lin in view of Tsukizawa and Ahmed is used to reject claims 16 and 23 above.
	Lin discloses the oscillator circuit is a digitally-controlled oscillator (Fig.1C).
Regarding claim 25, Lin discloses an electronic apparatus (Fig.1C, please refer to the whole reference for detailed) comprising a differential electronic circuit (Fig.1C) comprising a digitally tunable tuning circuit (150 in Fig.1C) connected between a first circuit node (VO1) and a second circuit node (VO2) of the differential electronic circuit (Fig.1C), wherein the digitally tunable tuning circuit comprises: a plurality of controllable circuits (101 and 102; 111 and 112; and 121 and 122), each controllable circuit comprising: a first varactor (101, 111, or 121) connected to a common node (node connected to D[0], D[1] or D[2], respectively) of the plurality of controllable circuits, and connected to a first internal node (node between C3 and 110) of the digitally tunable tuning circuit; and a second varactor (102, 112 or 122) connected to the common node (node connected to D[0], D[1] or D[2], respectively) of the plurality of controllable a bias voltage (VREF) to the first and the second internal nodes of the digitally tunable tuning circuit, and to each controllable circuit, a digitally controllable tuning voltage (D[0]-D[2]), which is based on a multibit tuning word (D[2-0]), to the common node of the plurality of controllable circuits, wherein the control circuit is configured to provide individual digitally controllable tuning voltages (D[0]-D[2]; please refer to at least ¶ 40, which states a first control voltage (e.g., logic high of a digital bit) and a second control voltage (e.g. logic low of a digital bit)) to the common node of each controllable circuit via individual control connections between the control circuit and the common node of each controllable circuit, and wherein each of the individual digitally controllable tuning voltages is controllable via an individual single digital control bit (D[0]-D[2]), where together the individual single digital controls bits form the multibit tuning word (D[2-0]).
Lin doesn’t explicitly disclose each controllable circuit comprising: a first MOS transistor having its drain and source connected to a common node of the plurality of controllable circuits, and its gate connected to a first internal node of the digitally tunable tuning circuit; and a second MOS transistor having its drain and source connected to the common node of the plurality of controllable circuits, and its gate connected to a a variably controllable bias voltage to the first and the second internal nodes. 
Tsukizawa discloses an example of a controllable circuit (111 and 112 in Fig.1, please refer to the whole reference for detailed) comprising: a first MOS transistor (111 in Fig.1 is formed by a MOS transistor, which is shown in Fig.2A) having its drain and source connected to a common node (A) of the controllable circuit (111 and 112), and its gate connected to a first internal node (B); and a second MOS transistor (112 in Fig.1 is formed by a MOS transistor, which is shown in Fig.2A) having its drain and source connected to the common node of the controllable circuit, and its gate connected to a second internal node (C).
Ahmed discloses a control circuit (170 in Fig.1) configured to provide a variably controllable bias voltage (voltage output from 170 in Fig.1, which provides VCMP and VCMN subsequently; ¶ 32 and 37) to the first (for example - node between 312 and 322) and the second internal nodes (for example - node between 311 and 321). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin with the teaching of Tsukizawa and Ahmed to use a first MOS transistor in place of the first varactor and a second MOS transistor in place of the second varactor; and provide a control circuit configured to provide a variably controllable bias voltage instead of a fixed bias voltage to the first and the second internal nodes. The suggestion/motivation would have been to use a functionally equivalent MOS transistor based varactor and use the variably controllable bias voltage to set frequency tuning ranges as supported by Ahmed’s Fig.4. 
Regarding claim 26, Lin in view of Tsukizawa and Ahmed is used to reject claim 25 above.
	Lin doesn’t explicitly disclose the electronic apparatus is a communication apparatus.
Tsukizawa discloses an electronic apparatus is a communication apparatus, which includes a differential oscillator (¶ 2 and Fig.1 and 14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin in view of Ahmed with the teaching of Tsukizawa to provide the electronic apparatus is a communication apparatus.  The suggestion/motivation would have been to use an oscillator circuit in a wireless communication apparatus as taught by Tsukizawa. 
Regarding claim 27, Lin in view of Tsukizawa and Ahmed is used to reject claims 25 and 26 above.
Lin doesn’t disclose the communication apparatus is a wireless device configured to operate in a cellular communications system.
Tsukizawa discloses wherein the communication apparatus is a wireless device configured to operate in a cellular communications system (Fig.14 and ¶ 2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin in view of Ahmed with the teaching of Tsukizawa to provide the communication apparatus is a wireless device configured to operate in a cellular communications system. The suggestion/motivation would have been to use the oscillator in a communication apparatus as taught by Tsukizawa.
Regarding claim 29, Lin in view of Tsukizawa and Ahmed is used to reject claims 25 and 26 above.
	Lin discloses the control circuit comprises a voltage source configured to generate the bias voltage (VREF).
	Lin doesn’t disclose the control circuit comprises a digital-to-analog converter configured to generate the variably controllable bias voltage.
Ahmed discloses an example of a control circuit (170 in Fig.1) comprises a common mode bias (170) configured to generate the variably controllable bias voltage (voltage output from 170 in Fig.1, which provides VCMP and VCMN subsequently; ¶ 32 and 37); And additionally, Ahmed discloses an example of using a digital-to-analog converter (DAC) configured to generate a variably controllable voltage (output from DAC is a variably controllable voltage).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin in view of Tsukizawa with the teaching of Ahmed to provide the control circuit comprises a digital-to-analog converter configured to generate the variably controllable bias voltage. The suggestion/motivation would have been to use functionally equivalent method to provide a variably controllable bias voltage as supported by Ahmed.
Regarding claim 30, Lin in view of Tsukizawa and Ahmed is used to reject claims 25, 26 and 29 above.
	Lin discloses a first resistor (R1) connected between the first internal node (node between C3 and 110) of the digitally tunable tuning circuit (150) and an output of the voltage source (VREF); and a second resistor (R2) connected between the second the voltage source.
	Lin doesn’t disclose the voltage source is the digital-to-analog converter. 
As explained in claim 16 above, since Ahmed discloses the digital-to-analog converter configured to generate a variably controllable voltage (output from DAC is a variably controllable voltage).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin in view of Tsukizawa with the teaching of Ahmed to use the digital-to-analog converter to provide the variably controllable bias voltage, which would have been obvious design choice to set frequency tuning ranges as supported by Ahmed’s Fig.4.
Regarding claim 32, Lin in view of Tsukizawa and Ahmed is used to reject claims 25 and 26 above.
	Lin discloses the differential electronic circuit is an oscillator circuit (Fig.1C).
Regarding claim 33, Lin in view of Tsukizawa and Ahmed is used to reject claims 25, 26 and 32 above.
	Lin discloses the oscillator circuit is a digitally-controlled oscillator (Fig.1C).

5.	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (2009/0085681) (“Lin”) in view of Tsukizawa (2008/0036547), Ahmed et al. (2014/0167871) (“Ahmed”) and Seppinen et al. (2004/0183610) (“Seppinen”).
Regarding claim 28, Lin in view of Tsukizawa and Ahmed is used to reject claims 25 and 26 above.

Seppinen discloses wherein the communication apparatus (Fig.1) is a base station configured to operate in a cellular communications system (¶ 31).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin in view of Tsukizawa and Ahmed with the teaching of Seppinen to provide wherein the communication apparatus is a base station configured to operate in a cellular communications system. The suggestion/motivation would have been to support that VCO is used in a base station of cellular communications system.

6.	Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. (2014/0167871) (“Ahmed”) in view of Tsukizawa (2008/0036547).
Regarding claim 34, Ahmed discloses a method of controlling an oscillator circuit (Fig.1 and 3, please refer to the whole reference for detailed) that comprises a digitally tunable tuning circuit (150 in Fig.1 and 3) connected between a first circuit node (node connected to OUTP) and a second circuit node (node connected to OUTN) of the oscillator circuit, the digitally tunable tuning circuit comprising at least one controllable circuit (320 in Fig.3), each controllable circuit comprising a first MOS transistor (321, ¶ 33) and a second MOS transistor (322, ¶ 33), the first MOS transistor (321) connected to a common node (node between 321 and 322) of the at least one controllable circuit and connected to a first internal node (node between 311 and 321) of the digitally tunable tuning circuit, and the second MOS transistor (322) connected to the common 
having its drain and source connected to a common node of the at least one controllable circuit and its gate connected to a first internal node, and the second MOS transistor having its drain and source connected to the common node of the at least one controllable circuit and its gate connected to a second internal node. Basically, Ahmed doesn’t explicitly disclose the underlined portion of the claim limitation above.
Tsukizawa discloses an example of a controllable circuit (111 and 112 in Fig.1, please refer to the whole reference for detailed) comprising: a first MOS transistor (111 in Fig.1 is formed by a MOS transistor, which is shown in Fig.2A) having its drain and source connected to a common node (A) of a controllable circuit (111 and 112), and its gate connected to a first internal node (B); and a second MOS transistor (112 in Fig.1 is formed by a MOS transistor, which is shown in Fig.2A) having its drain and source connected to the common node of the controllable circuit, and its gate connected to a second internal node (C).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or recognize Ahmed with the teaching of Tsukizawa to provide the first MOS transistor having its drain and source connected to a common node of the at least one controllable circuit and its gate connected to a first internal node, and the second MOS transistor having its drain and source connected to the common node of the at least one controllable circuit and its gate connected to a second internal node. The suggestion/motivation would have been to support configuration of transistor based varactor. 
Regarding claim 35, Ahmed in view of Tsukizawa is used to reject claim 34 above.
	Ahmed discloses for a first frequency range (first frequency range is when capacitance value is in the range of DELTA 2 in Fig.4, please refer to equation stated in ¶ 14 for relationship between frequency and capacitance, where frequency is inversely related to capacitance; Note: also supported by Tsukizawa’s Fig.4C, 4F and 4I) and a second frequency range (second frequency range is when capacitance value is in the range of DELTA 1 in Fig.4), having a higher center frequency than the first frequency range, setting the variably controllable bias voltage (output from 170-172 in Fig.1, which provides VCMP and VCMN; ¶ 32 and 37) comprises: setting the variably controllable bias voltage such that an absolute capacitance tuning step size of the digitally tunable tuning circuit (please refer to Fig.4 and at least ¶ 36-38, 40, 44-46, 52 and 53; step size of DELTA 2 is higher than step size of DELTA 1), when changing the digitally controllable tuning voltage of a controllable circuit from a first voltage level to a second voltage level (by changing the 6 bits), is higher for the first frequency (first frequency range is when capacitance value is in the range of DELTA 2 in Fig.4) range than for the second frequency range (second frequency range is when capacitance value is in the range of DELTA 1 in Fig.4).
	For the purpose of the relationship between capacitance and frequency, please refer to Tsukizawa’s Fig.4C, 4F and 4I.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert J. Pascal can be reached on (571)272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard Tan/Primary Examiner 2849